The relief described hereinbelow is SO ORDERED.

SIGNED this 18th day of October, 2019.




_________________________________________________________________________



                    IN THE UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF KANSAS

  In re:                                                ) Case No. 18-21028-13
           Roberta L. Davis,                            )
                                         Debtor(s)      )

    ORDER GRANTING MOTION TO SUSPEND PAYMENTS/APPROVE FEES

           The above matter comes for decision on the Debtor’s Motion to Suspend Plan

  Payments and Approve Fees. After appropriate review the Court finds as follows:

               1. Debtor filed a Motion to Suspend Plan Payments in the amount of

  $1,880.00.

               2. Notice of With Opportunity for Non-Evidentiary Hearing was properly

  given and no response was filed.

               3. Debtor’s motion requesting suspension of plan payments in the amount of

  $1,880.00 is granted.

               4. The request by Debtor’s Attorney for additional fees of $300.00 for filing

  this motion and work performed on this case is approved and granted.




                 Case 18-21028       Doc# 49    Filed 10/18/19     Page 1 of 2
       IT IS SO ORDERED.

                                          ###


Prepared and Submitted by:

/s/Michael J. McVay_________
Michael J. McVay, #17339
753 State Avenue, Ste. 388
Kansas City, KS 66101
Phone (913) 281-6605/FAX 281-6602

Approved by:

/s/ William H. Griffin_________
William H. Griffin, Chapter 13 Trustee
5115 Roe Blvd., Ste. 200
Roeland Park KS 66205-2393
Phone (913) 677-1311




            Case 18-21028       Doc# 49   Filed 10/18/19   Page 2 of 2
